18 Mich. App. 259 (1969)
171 N.W.2d 26
PEOPLE
v.
HENSON
Docket No. 5,996.
Michigan Court of Appeals.
Decided June 26, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and James B. Parker, Prosecuting Attorney, for the people.
Charles G. Gibbons, for defendant on appeal.
Before: J.H. GILLIS, P.J., and LEVIN and BRONSON, JJ.
J.H. GILLIS, P.J.
On May 22, 1968, defendant pled guilty to the crime of uttering and publishing a check without having a checking account (CL 1948, § 750.131a [Stat Ann 1962 Rev § 28.326(1)]) and subsequently was sentenced to serve one year and eleven months to two years. From this conviction and sentence defendant appeals.
Defendant contends that it was reversible error for the court to have accepted his plea of guilty because it was induced by promises of medical treatment *261 for alcoholism. The record is devoid of specific language establishing such a promise, although it does appear that the defendant told the prosecuting attorney that he would like treatment for his addiction to alcohol. This does not establish a basis for concluding that the prosecutor promised that defendant would get medical treatment if he pled guilty.
Defendant's contention that there was no crime committed in that he was apprehended soon after he presented the check for cashing and before any money could be paid to him is without merit. See People v. Jacobson (1929), 248 Mich 639, 642.
Defendant's final allegation that the court erred by accepting his plea knowing he had a reputation of being alcoholic, is equally without merit. There is no showing in this record that the defendant was intoxicated at the time the offense was committed so as to negate the requisite intent to defraud.
Affirmed.
All concurred.